Citation Nr: 0946728	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of a back injury.

2.  Entitlement to service connection for the residuals of a 
back injury, to include syringomyelia.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a skull fracture with headaches.

4.  Entitlement to special monthly compensation based upon 
housebound status.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
special processing unit at the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Detroit, Michigan, VARO has jurisdiction over the present 
appeal.  

Although the issue of entitlement to service connection for 
residuals of a back injury was adjudicated on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the 
residuals of a back injury, to include syringomyelia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Detroit VARO.




FINDINGS OF FACT

1.  A January 2005 rating decision denied entitlement to 
service connection for the residuals of a back injury; the 
Veteran was notified but did not appeal.

2.  Evidence added to the record since the January 2005 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for the residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his claim for residuals of a back injury by correspondence 
dated in February 2007 and September 2008.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
claims to reopen a previously and finally disallowed claim 
the VCAA requires that VA inform claimants of the unique 
character of evidence that must be presented in light of the 
prior decision.  The September 2008 letter informed the 
Veteran of the basis for the prior denial and of the evidence 
necessary to reopen the claim.  The Veteran was adequately 
notified of VA's responsibilities in obtaining information to 
assist in completing his claim and his duties in obtaining 
information and evidence to substantiate his claim were 
adequately identified.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in August 2006.  The notice requirements 
pertinent to the claim to reopen addressed in this decision 
have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence as to this 
matter would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a January 2005 rating decision the RO denied entitlement 
to service connection for the residuals of a back injury.  
The evidence of record at that time included service 
treatment records, VA treatment and examination reports, 
private medical records, and the Veteran's statements in 
support of the claim.  The RO denied service connection based 
upon the absence of evidence of a back injury in service.  
The Veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since January 2005 includes 
VA treatment reports, VA medical opinions, private medical 
reports, medical literature, and the Veteran's statements in 
support of the claim.  A November 2006 private medical 
statement noted the Veteran had thoracolumbar syringomyelia.  
It was noted that the etiology was unknown, but that the 
disorder may occur as a result of trauma and that the Veteran 
reported a fall from a height of 24 feet in 1944 or 1945 with 
head injury, skull fracture, and loss of consciousness.  A 
May 2008 VA medical statement noted the Veteran reported 
having significant back trauma from a fall in service "which 
was evaluated at the time with a myelogram."  The examiner 
referred to medical literature, including studies related to 
Pantopaque dye previously used in myelograms, and concluded 
that it was more likely than not that the Veteran's 
syringomyelia was related to the fall he had in service.  

Based upon a comprehensive review, the Board finds the 
evidence as to the claim for the residuals of a back injury 
is neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.  The evidence added to the record includes evidence of 
residuals of a back injury in service.  The credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus, 3 Vet. App. at 513.  
Therefore, the claim must be reopened.  The issue of 
entitlement to service connection on the merits is addressed 
in the remand section of this decision.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for the residuals of a back 
injury; to this extent the appeal is allowed.


REMAND

A review of the records reveals that the Veteran was notified 
of the provisions of the VCAA and how it applied to his 
claims by correspondence dated in August 2006, January 2007, 
February 2007, and September 2008.  Notice that the VCAA 
notice requirements applied to all elements of a claim was 
provided in the August 2006 correspondence.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As to the service connection claim for residuals of a back 
injury claim, the Board notes that in correspondence received 
by VA in July 2008 the Veteran provided vague information 
asserting treatment for a back injury after his discharge 
from service at the Naval Hospital in Philadelphia, 
Pennsylvania, and for a myelogram at the University of 
Pennsylvania.  He also referred to other hospital treatment 
without identifying the dates of any treatment.  The Board 
notes that the available service treatment records are 
negative for complaint, diagnosis, or treatment for residuals 
of a back injury.  Although a May 2008 VA medical statement 
indicated the Veteran's syringomyelia was related to the fall 
he had in service, the opinion was apparently based upon his 
report of significant back trauma from a fall in service 
"which was evaluated at the time with a myelogram" that is 
unsupported by the available record.  It was also noted that 
the medical literature related Pantopaque dye previously used 
in myelograms to syringomyelia.  

An April 2009 VA examination report, however, found the 
Veteran's syringomyelia was secondary to a back injury in the 
1960's based upon information in the medical records.  The 
Board notes that VA treatment records dated in March 1998 
show the Veteran reported having significant back trauma at 
least 20 years earlier that was evaluated with a myelogram.  
A January 2002 VA magnetic resonance imaging (MRI) scan 
report noted the Veteran had a history of syringomyelia since 
1960.  In light of the inconsistent medical opinions as to 
etiology for residuals of a back injury, the Board finds 
additional development is required.  

As to the Veteran's increased rating claim for the residuals 
of a skull fracture with headaches, the Veteran's attorney 
has asserted that the service-connected disability was not 
adequately evaluated with consideration of the revised rating 
criteria for traumatic brain injuries.  The Board notes that 
an April 2009 VA examination revealed mild stable traumatic 
brain injury with residuals of chronic recurrent tension 
headaches, but that the report did not address all matters 
necessary for an evaluation under the revised criteria for 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, 
additional action as to this matter is required prior to 
appellate review.  The Veteran's claim for entitlement to 
special monthly compensation is deferred pending further 
development of the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide additional information as to 
any back trauma sustained either during 
or after active service and he should 
be specifically requested to identify 
the date and place where he underwent a 
myelogram for his back disorder.  He 
should be requested to provide the 
names, addresses and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, who have 
treated him for back or head injuries, 
including specific information as to 
his treatment for a back disorder 
immediately after his service 
discharge.  After the Veteran has 
signed the appropriate releases for any 
non-VA treatment reports, those records 
should be requested and, if obtained, 
associated with the claims folder.  

2.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
any residuals of a back injury as a 
result of a fall during active service, 
to include syringomyelia.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

3.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to the nature and extent of 
his service-connected residuals of a 
skull fracture with headaches.  All 
indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol for VA's 
traumatic brain injury examination 
worksheet (revised October 29, 2008).  
The examiner should also address whether 
as a result of his service-connected 
disabilities the Veteran is permanently 
and substantially confined to his 
immediate premises, is bedridden, or 
requires the aid or another person to 
perform the functions required for 
everyday living.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


